Justin L. Dewey, Esq.
Nevada Bar No. 14508
Tingey Injury Law Firm
817 S. Main Street
Las Vegas, Nevada 89101
Telephone: (702) 333∙0000
Facsimile: (702) 333∙0001
justin@tingeylawfirm.com
Attorney for Plaintiff

                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA

SUZANNE TAVANO,                                          Case No: 2:19-CV-01635-APG-EJY
               Plaintiff,
vs.
LAREL WEAVER,
               Defendant.


STIPULATION AND PROPOSED ORDER TO CONTINUE COURT ORDERED SETTLEMENT
CONFERENCE
      IT IS HEREBY STIPULATED by and between Plaintiff Suzanne Tavano, through her attorney,
Justin L. Dewey, Esq. of the law firm Tingey Injury Law Firm, Defendant Larel Weaver, through her
attorney Jason g. Martinez, Esq. of the Law Offices of Messner Reeves, to continue the Settlement
Conference currently set for July 20, 2021 at 9:00 a.m., due to availability of the Court and the
Parties. The parties stipulate and agree that the settlement conference be rescheduled to August 17,
2021.

 Dated this 19th day of May 2021.                      Dated this 19th day of May 2021.

                                                       /s/ Jason G. Martinez
 /s/Justin L. Dewey____________________________        __________________________________
 Justin L. Dewey, Esq.                                 Jason G. Martinez, Esq.
 Nevada Bar No. 14508                                  Nevada Bar No. 13375
 Tingey Injury Law Firm                                Messner Reeves
 817 S Main Street                                     8945 W Russell Rd, Suite 300
 Las Vegas, NV 89101                                   Las Vegas, NV 89148




                                                   1
                                                     ORDER
        IT IS HEREBY ORDERED that the parties request to continue the July 20, 2021 Settlement Conference (ECF No.

44) is GRANTED.

        IT IS FURTHER ORDERED that the Settlement Conference shall be reset to be held on August 17, 2021

commencing at 9:00 a.m. Plaintiff must report to the chambers of the undersigned U.S. Magistrate Judge at 9:00 a.m.

Defendant must report to the chambers of the undersigned at 9:30 a.m.

        IT IS FURTHER ORDERED that the confidential Settlement Conference statement shall be due in chambers on

August 10, 2021. Delivery shall be made electronically to Emily_Santiago@nvd.uscourts.gov. Except as stated herein, the

prior terms of the Order (ECF No. 39) issued on March 8, 2021 remain in full force and effect.




IIT IS SO ORDERED.                                   _________________________________________
                                                     ELAYNA J. YOUCHAH
Dated this ___
            19th day of May 2021                     U.S. MAGISTRATE JUDGE




Prepared and submitted by:
TINGEY INJURY LAW FIRM

/s/Justin L. Dewey___________________________
Justin L. Dewey, Esq.
Nevada Bar No. 15408
817 S Main Street
Las Vegas, NV 89101
Attorney for Plaintiff Suzanne Tavano




                                                              2
